Citation Nr: 1043384	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2007, October 2007, and March 
2010 rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, that denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his current 
bilateral hearing loss.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record: (1) contains competent evidence that 
the claimant has a current disorder, or persistent or recurrent 
symptoms of disorder; and (2) indicates that the disorder or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but, (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.  

Here, the Veteran has a July 2007 diagnosis of "bilateral 
moderate-severe high frequency hearing loss" from his private 
physician.  However, the claims file does not include actual 
audiometric findings of pure tone hearing threshold levels in 
numerical form.  Thus, the Board is unable to determine if the 
Veteran's current hearing loss meets the requirements to be 
considered a VA disability under 38 C.F.R. § 3.385 (2010).

In regards to an in-service incurrence, the Veteran's service 
treatment records (STRs) show bilateral hearing loss and earaches 
on three occasions - May 1976, August 1976, and December 1977.  

The Veteran has never been afforded a VA examination for his 
bilateral hearing loss.  Thus, an examination is needed to 
determine the nature and etiology of his current bilateral 
hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to ascertain 
the nature and etiology of the Veteran's 
current bilateral hearing loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the claims 
file, particularly the STRs, and offer 
comments and opinions addressing whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the Veteran currently 
has a VA hearing loss disability a VA 
disability under 38 C.F.R. § 3.385.

If so, the VA examiner should also address 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran's current bilateral hearing loss had 
its onset during service or is in any other 
way causally related to his active service.  
The VA examiner should specifically consider 
the in-service evidence of earaches and 
hearing loss (May 1976, August 1976, and 
December 1977), and the Veteran's lay 
statements of continuity of symptomatology 
since his separation from active military 
service.  The examiner must state what kind 
of hearing loss the Veteran has, and should 
indicate if his type of hearing loss is 
typically caused by acoustic trauma, 
infections, old age, or the like.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The 
examiner must provide rationale for any 
opinion given and should consider the 
information gleaned from the Veteran's STRs, 
post-service treatment records, and any 
statements by the Veteran as they relate to 
post service symptoms or treatment.  The 
Veteran's claims folder must be reviewed by 
the examiner in conjunction with the 
examination.  

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disability, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

2.  After the above actions have been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


